DETAILED ACTION
This Office Action is in response to RCE filed December 1, 2020.
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Objections
Claims 47 and 59 are objected to because of the following informalities:
On line 15 of claim 47, the phrase “including encircling a periphery” should be amended to, for example, “such that the respective semiconductor shell encircles a periphery”, because it is not grammatical.
On lines 2-3 of claim 59, the phrase “a respective said second end” should be amended to, for example, “respective said second end”, because it is not grammatical.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 47-49, 51-57, 59 and 60, as best understood, are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by Mishra et al. (US 2006/0223211)  An alternate interpretation is employed in current office action.
In the below prior art rejections, the limitation “shell” is a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art, Merriam-Webster dictionary defines “shell” as “something that resembles a shell,” and the limitation “shell” does not correspond to any specific material composition, shape, configuration and/or method of making the shell, (b) Applicants do not specifically claim what the shell looks like, and how the shell is configured such as whether the shell is in contact with the surrounding structural elements and how, and (c) therefore, the not-hatched vertical portion of the capping layer 52 in Fig. 6C of Mishra et al. can be referred to as a “shell”, while the hatched top horizontal portion of the capping layer 52 in Fig. 6C of Mishra et al. can be referred to as a portion of an electron blocking layer or a portion of an upper semiconductor portion.  Note that a product by process claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al, 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a product by process claim, and not the patentability of the process, and that an old or obvious product by a new method is not patentable as a product, whether claimed in product by process claims or not.  Note that applicant has the burden of proof in such cases, as the above case law makes clear.
Further in the below prior art rejections, the claim limitation “shell” can also be interpreted to specify an intended use or field of use, and is treated as non-limiting since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the any semiconductor layer or any portion of a semiconductor layer that meets the claimed material composition and the claimed positional relationship with other claimed component layers can be referred to as a “semiconductor shell” as long as the semiconductor layer or portion of the semiconductor layer surrounds the plurality of nanowires like a shell.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).



                                     
    PNG
    media_image1.png
    349
    299
    media_image1.png
    Greyscale

hatched horizontal portion of 52 shown above and 20) ([0084]), because (a) Applicants do not specifically claim the shape and/or dimension of the nanowire, and (b) a “nanowire” does not necessarily suggest a uniform diameter or size, each nanowire of the plurality of nanowires having a first end (bottom surface of 16) in contact with the substrate and a second end (top surface of 20) opposite the first end, the each nanowire comprising a lower semiconductor portion (16), an upper semiconductor portion (hatched horizontal portion of 52 shown above and 20), and a central semiconductor portion (portion including 18) disposed between the lower semiconductor portion and the upper semiconductor portion, the lower semiconductor portion (16) being doped so as to be n-type, the central semiconductor portion including a plurality of quantum structures and a plurality of barrier layers (InGaN/GaN QW), wherein the quantum structures (InGaN layers) and the barrier layers (GaN layers) are interspersed in alternating fashion so that the central semiconductor portion (portion including 18) comprises a quantum structure (one InGaN layer) between two barrier layers (two GaN layers) and a barrier layer (one GaN layer) between two quantum structures (two InGaN layers), and the upper semiconductor portion (hatched horizontal portion of 52 shown above and 20) being doped so as to be p-type, because (a) Applicants do not specifically claim whether or not the entirety of the upper semiconductor portion is doped to be p-type, (b) at least the layer 20 of the upper semiconductor portion is p-type, and (c) the p-type dopants included in the layer 20 would inherently diffuse to the underlying hatched horizontal portion of the layer 52 to some degree, while the p-type hatched horizontal portion of 52 shown above and 20), because (a) paragraph [0084] of Mishra et al. states that “The nano-rods 16 may be entirely covered and the higher bandgap layer 52 simultaneously used as an electron blocking layer”, (b) the not-hatched vertical portion of the higher bandgap layer 52 surrounds the hatched horizontal portion of the higher bandgap layer 52, and (c) Applicants do not specifically claim that the semiconductor shell is in contact with the entire side surface of the upper semiconductor portion, each respective shell having a bandgap (bandgap of AlGaN) that is inherently larger than a bandgap of the lower semiconductor portion (GaN) and that is larger than a bandgap of the upper semiconductor portion (bandgap of GaN 20), because Applicants do not specifically claim that the upper semiconductor portion has a uniform or constant bandgap, or only one bandgap (claim 47), wherein the lower and upper semiconductor portions (16 and hatched horizontal portion of 52 and 20, respectively), the quantum structures (InGaN layers in central semiconductor portion 18), and the barrier layers (GaN barrier layers or AlGaN barrier layers) of the each nanowire comprise gallium nitride, because both InGaN and AlGaN barrier layers comprise GaN as well as InN or AlN, and wherein the each respective shell comprises (not-hatched vertical portion of 52) comprises aluminum gallium nitride (claim 48), each quantum structure of the plurality of quantum structures includes one of a quantum dot and a quantum well (claim 49), the lower and upper semiconductor portions (16 and inherently comprise a wurtzite semiconductor lattice structure (claim 51), the lower and upper semiconductor portions (16 and hatched horizontal portion of 52 and 20, respectively; GaN), the each respective shell (not-hatched vertical portion of 52; AlGaN) and the plurality of quantum structures (InGaN layers) of the each nanowire comprise a same group III element (Ga) and a same group V element (N) (claim 52), the plurality of quantum structures (InGaN layers) are modulation doped, because (a) Applicants do not specifically claim which layers are modulation doped from which material, and (b) therefore, the InGaN layer of Mishra et al. can be referred to as modulation doped layers of GaN doped with In or InN doped with Ga, i.e. the limitation “modulation doped” is directed to a product by process limitation (claim 53), the lower and upper semiconductor portions (16 and hatched horizontal portion of 52 and 20; GaN) of the each nanowire comprise binary semiconductors, and wherein the shell (not-hatched vertical portion of 52; AlGaN) comprises a ternary semiconductor (claim 54), further comprising an electron blocking layer (interface or boundary layer of hatched horizontal portion of 52 and 18) incorporated in the central semiconductor portion (portion including 18) of the each nanowire, because (a) Applicants’ electron blocking layer is also formed of AlGaN EBL as shown in Fig. 1 of current Application, (b) Applicants do not specifically claim the thickness of the electron blocking layer, what the electron blocking layer is made of, or how effective and efficient the electron blocking layer is in blocking electrons, and (c) the interface or boundary layer of the hatched horizontal portion of the layer 52 and the layer 18 can block electrons to a certain extent (claim specifically claim what the “electrical conductor” refers to, and (b) the coalesced p-GaN:Mg layer 22 is an electrical conductor during operation of the claimed device (claim 56), the lower semiconductor portion (16) of the each nanowire has a first end adjacent the central semiconductor portion (portion including 18), and also has an opposite, second end directly in contact with the substrate (12) (claim 57), the respective shell of each the nanowire (not-hatched vertical portion of 52) is in contact with the substrate (12) and extends from the substrate to or toward a respective the second end of each the nanowire (claim 59), and the respective shell of each the nanowire (not-hatched vertical portion of 52) is also coupled to and encircling a periphery of the lower semiconductor portion (16) and a periphery of the central portion (portion including 18) (claim 60).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 50 and 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mishra et al. (US 2006/0223211)  The teachings of Mishra et al. are discussed above.
Regarding claim 50, Mishra et al. differ from the claimed invention by not showing that the device is part of a solid state white light optical source.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the device can be part of a solid state white light optical source, because (a) a solid state white light optical source is what one of ordinary skill in the art has been striving to manufacture due to its similarity to natural sunlight and thus ease to the eyes, and (b) a GaN-based LED is commonly employed in conjunction with another type of LED such as InGaAsP-based LED or a wavelength conversion material or phosphor to form a solid state white light optical source.
Regarding claim 58, Mishra et al. differ from the claimed invention by not further comprising a layer of polyimide adjacent to the each respective shell, the layer of polyimide extending from the substrate to the upper semiconductor portion.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the device disclosed by Mishra et al. can be encapsulated in a polyimide layer, because (a) a GaN-based semiconductor device has been commonly encapsulated in a polyimide to protect the GaN-based semiconductor device, and (b) light emitted by the GaN-based semiconductor device can transmit through the polyimide.  In this case, when the device disclosed by Mishra et al. is encapsulated in a layer of polyimide, the layer of polyimide would be adjacent to the each respective shell, .

Response to Arguments
Applicants’ arguments with respect to claim 47 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicants argue that “Claim 47 does not recite a process of making the claimed article (e.g., shell) and does not recite at least one process step for making the claimed element (e.g., shell)”, and that “Applicant respectfully requests that the statements in the Office Action that the claims included a product-by-process element be withdrawn, based on the failure to satisfy the above requirements.”  These arguments are not persuasive for the following reasons.  (1) It appears that Applicants misunderstood or misrepresent the Examiner’s prior art rejection in terms of the product by process limitation in the arguments above.  (2) The Examiner’s position has been that the claimed shell can be a vertical part of the higher bandgap layer 52 disclosed by Mishra et al., while the horizontal part of the higher bandgap layer 52 disclosed by Mishra et al. is a part of the claimed plurality of nanowires.  (3) In other words, when the top portion of the plurality of nanowires and the claimed semiconductor shell are simultaneously formed, the combined structure of the top portion of the plurality of nanowires and the claimed semiconductor shell would look like the higher bandgap layer 52 disclosed by Mishra et al.
Applicants argue that “Regardless, Applicant submits that Mishra does not teach or suggest “each nanowire of the plurality of nanowires also having a respective Applicants do not specifically claim that the semiconductor shell is in contact with the entire side surface of the upper semiconductor portion

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Keller et al., (US 9,076,927)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./
Primary Examiner, Art Unit 2815
/JAY C KIM/
Primary Examiner, Art Unit 2815

March 11, 2021